UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Yesh Music, LLC,
Plaintiff,
_y—
Warner Music Group Corp., et al.,

Defendants.

   

Oo

Be eee

 

 

 

ALISON J. NATHAN, District Judge:

 

 

Son 5 pit’? 8 010

 

ree pee oer Acai aren

19-cv-7832 (AJN)

ORDER

Plaintiff filed its Amended Complaint on August 26, 2019. Dkt. No. 9. Pursuant to Rule

4(m) of the Federal Rules of Civil Procedure, Plaintiff was required to serve all Defendants in

this action on or before November 25, 2019. As of the date of this Order, the Court is not in

receipt of proof of service as to Defendants Mal Lune Music and William Nzobazola.

Accordingly, by January 6, 2019, Plaintiff shall file proof of service on these Defendants or

provide a status update regarding service.

SO ORDERED.

Dated: December yy) 2019
New York, New York

 

 

 
